     Case 19-40896-mxm13 Doc 2 Filed 03/04/19                             Entered 03/04/19 11:30:39            Page 1 of 25
Richard M. Weaver & Associates
5601 Airport Freeway
Fort Worth, TX 76117



Bar Number: 21010820
Phone: (817) 222-1108

                                    IN THE UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION

In re: Joshua K. Craddock                         xxx-xx-8763             §          Case No:
       11112 Dunlavin Court                                               §
                                                                                     Date:        3/4/2019
       Haslet, TX 76052                                                   §
                                                                          §          Chapter 13
                                                                          §

      Crystal R. Craddock                         xxx-xx-6272
      11112 Dunlavin Court
      Haslet, TX 76052



                                  Debtor(s)




                                                  DEBTOR'S(S') CHAPTER 13 PLAN
                                              (CONTAINING A MOTION FOR VALUATION)

                                                            DISCLOSURES
    This Plan does not contain any Nonstandard Provisions.

    This Plan contains Nonstandard Provisions listed in Section III.
    This Plan does not limit the amount of a secured claim based on a valuation of the Collateral for the claim.
    This Plan does limit the amount of a secured claim based on a valuation of the Collateral for the claim.

This Plan does not avoid a security interest or lien.
Language in italicized type in this Plan shall be as defined in the "General Order 2017-01, Standing Order Concerning Chapter 13
Cases" and as it may be superseded or amended ("General Order"). All provisions of the General Order shall apply to this Plan
as if fully set out herein.




                                                                 Page 1
Plan Payment:    $2,725.00                      Value of Non-exempt property per § 1325(a)(4):         $0.00
Plan Term:     60 months                        Monthly Disposable Income per § 1325(b)(2):         $0.00
Plan Base:    $163,500.00                       Monthly Disposable Income x ACP ("UCP"):          $0.00
Applicable Commitment Period: 60 months
     Case 19-40896-mxm13 Doc 2 Filed 03/04/19                              Entered 03/04/19 11:30:39                 Page 2 of 25
Case No:
Debtor(s):    Joshua K. Craddock
              Crystal R. Craddock



                                                        MOTION FOR VALUATION

Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
amounts to be distributed to holders of secured claims who do not accept the Plan, Debtor(s) hereby move(s) the Court to value the
Collateral described in Section I, Part E.(1) and Part F of the Plan at the lesser of the value set forth therein or any value claimed on
the proof of claim. Any objection to valuation shall be filed at least seven (7) days prior to the date of the Trustee's pre-hearing
conference regarding Confirmation or shall be deemed waived.


                                                        SECTION I
                                    DEBTOR'S(S') CHAPTER 13 PLAN - SPECIFIC PROVISIONS
                                                   FORM REVISED 7/1/17

A.   PLAN PAYMENTS:
          Debtor(s) propose(s) to pay to the Trustee the sum of:
             $2,725.00     per month, months    1       to   60    .

          For a total of    $163,500.00     (estimated " Base Amount ").
          First payment is due      4/2/2019        .

          The applicable commitment period ("ACP") is        60   months.
          Monthly Disposable Income ("DI") calculated by Debtor(s) per § 1325(b)(2) is:          $0.00          .
          The Unsecured Creditors' Pool ("UCP"), which is DI x ACP, as estimated by the Debtor(s), shall be no less than:
               $0.00      .
          Debtor's(s') equity in non-exempt property, as estimated by Debtor(s) per § 1325(a)(4), shall be no less than:
               $0.00          .

B. STATUTORY, ADMINISTRATIVE AND DSO CLAIMS:
     1.   CLERK'S FILING FEE: Total filing fees paid through the Plan, if any, are            $0.00           and shall be paid in full
          prior to disbursements to any other creditor.
     2.   STATUTORY TRUSTEE'S PERCENTAGE FEE(S) AND NOTICING FEES: Trustee's Percentage Fee(s) and any
          noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or
          amended) and 28 U.S.C. § 586(e)(1) and (2).

     3.   DOMESTIC SUPPORT OBLIGATIONS: The Debtor is responsible for paying any Post-petition Domestic Support
          Obligation directly to the DSO claimant. Pre-petition Domestic Support Obligations per Schedule "E/F" shall be paid in
          the following monthly payments:


                      DSO CLAIMANTS                           SCHED. AMOUNT            %        TERM (APPROXIMATE)              TREATMENT
                                                                                                 (MONTHS __ TO __)              $__ PER MO.

C. ATTORNEY FEES: To         Richard M. Weaver & Associates        , total:                 $3,700.00     ;
      $1,938.00 Pre-petition;     $1,762.00    disbursed by the Trustee.




                                                                  Page 2
     Case 19-40896-mxm13 Doc 2 Filed 03/04/19                             Entered 03/04/19 11:30:39               Page 3 of 25
Case No:
Debtor(s):   Joshua K. Craddock
             Crystal R. Craddock

D.(1) PRE-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                          SCHED.              DATE               %       TERM (APPROXIMATE)          TREATMENT
                                                 ARR. AMT        ARR. THROUGH                     (MONTHS __ TO __)
Wells Fargo Home Mortgage                          $31,389.00      11/1/17-3/1/19       0.00%        Month(s) 1-59                  Pro-Rata
Homestead

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY THE TRUSTEE IN A CONDUIT CASE:

                       MORTGAGEE                                  # OF PAYMENTS            CURRENT POST-              FIRST CONDUIT
                                                                 PAID BY TRUSTEE         PETITION MORTGAGE          PAYMENT DUE DATE
                                                                                          PAYMENT AMOUNT                (MM-DD-YY)
Wells Fargo Home Mortgage                                              59 month(s)                    $1,819.09                  6/1/2019
Homestead

D.(3) POST-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           TOTAL           DUE DATE(S)           %       TERM (APPROXIMATE)          TREATMENT
                                                    AMT.           (MM-DD-YY)                     (MONTHS __ TO __)
Wells Fargo Home Mortgage                            $3,638.18      4/1/19-5/1/19       0.00%        Month(s) 1-59                  Pro-Rata
Homestead

E.(1) SECURED CREDITORS - PAID BY THE TRUSTEE:

A.
                 CREDITOR /                    SCHED. AMT.            VALUE             %        TERM (APPROXIMATE)          TREATMENT
                COLLATERAL                                                                        (MONTHS __ TO __)            Per Mo.

B.
                 CREDITOR /                    SCHED. AMT.            VALUE             %                                    TREATMENT
                COLLATERAL                                                                                                     Pro-rata

Conn's HomePlus                                      $2,142.00            $800.00      0.00%                                        Pro-Rata
Household Goods

To the extent the value amount in E.(1) is less than the scheduled amount in E.(1), the creditor may object. In the event a creditor
objects to the treatment proposed in paragraph E.(1), the Debtor(s) retain(s) the right to surrender the Collateral to the creditor in
satisfaction of the creditor's claim.

E.(2) SECURED 1325(a)(9) CLAIMS PAID BY THE TRUSTEE - NO CRAM DOWN:

A.
                          CREDITOR /                              SCHED. AMT.           %        TERM (APPROXIMATE)          TREATMENT
                         COLLATERAL                                                               (MONTHS __ TO __)            Per Mo.

B.
                          CREDITOR /                              SCHED. AMT.           %                                    TREATMENT
                         COLLATERAL                                                                                            Pro-rata

Dorado Ranch HOA                                                          $981.00      0.00%                                        Pro-Rata
HOA




                                                                 Page 3
     Case 19-40896-mxm13 Doc 2 Filed 03/04/19                             Entered 03/04/19 11:30:39               Page 4 of 25
Case No:
Debtor(s):   Joshua K. Craddock
             Crystal R. Craddock

The valuation of Collateral set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will
be finally determined at confirmation. The allowed claim amount will be determined based on a timely filed proof of claim and
the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section
1325(a)(5)(B) and (C) of the Bankruptcy Code.

F.   SECURED CREDITORS - COLLATERAL TO BE SURRENDERED:

                            CREDITOR /                                 SCHED. AMT.           VALUE                   TREATMENT
                           COLLATERAL

Upon confirmation, pursuant to 11 U.S.C. § 1322(b)(8), the surrender of the Collateral described herein will provide for the
payment of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Collateral in F will be finally determined at confirmation. The allowed claim amount will be determined based
on a timely filed proof of claim and the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection
to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Collateral. If there is no objection to the
surrender, the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is
secured by the Surrendered Collateral, without further order of the Court, on the 7th day after the date the Plan is filed. However,
the stay shall not be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the
General Order until such objection is resolved.

Nothing in this Plan shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s).

G. SECURED CREDITORS - PAID DIRECT BY DEBTOR:

                         CREDITOR                                                   COLLATERAL                              SCHED. AMT.

BMG Auto                                                      2014 Jeep Grand Cherokee (approx. 100,000 miles)                  $17,326.00

Capital One Auto Finance                                      2013 Dodge Ram 1500                                                $6,000.00

H. PRIORITY CREDITORS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

                                CREDITOR                                       SCHED. AMT.      TERM (APPROXIMATE)           TREATMENT
                                                                                                 (MONTHS __ TO __)

I.   SPECIAL CLASS:

                                CREDITOR                                       SCHED. AMT.      TERM (APPROXIMATE)           TREATMENT
                                                                                                 (MONTHS __ TO __)

JUSTIFICATION:



J.   UNSECURED CREDITORS:

                        CREDITOR                              SCHED. AMT.                               COMMENT
Acceptance Now                                                     $7,707.00
Central Credit Services, LLC                                          $59.00
Conn's HomePlus                                                    $1,342.00 Unsecured portion of the secured debt (Bifurcated)
Credit One Bank                                                      $804.00
ERC/Enhanced Recovery Corp                                         $1,400.00
First Premier Bank                                                   $902.00


                                                                 Page 4
     Case 19-40896-mxm13 Doc 2 Filed 03/04/19                            Entered 03/04/19 11:30:39              Page 5 of 25
Case No:
Debtor(s):   Joshua K. Craddock
             Crystal R. Craddock

First Premier Bank                                                  $134.00
LVNV Funding/Resurgent Capital                                      $712.00
Midwest Recovery Systems                                            $778.00
NTTA                                                                $200.00
Recmgmt Srvc                                                        $233.00
RS Clark & Associates                                               $114.00
TXU/Texas Energy                                                  $1,272.00
U.S. Department of Education                                    $10,642.00
U.S. Department of Education                                      $9,857.00
U.S. Department of Education                                      $5,867.00
U.S. Department of Education                                      $5,176.00
U.S. Department of Education                                      $5,073.00
U.S. Department of Education                                      $4,844.00
U.S. Department of Education                                      $4,722.00
U.S. Department of Education                                      $3,801.00
U.S. Department of Education                                      $3,585.00
U.S. Department of Education                                      $2,422.00
U.S. Department of Education                                      $2,396.00
U.S. Department of Education                                      $1,303.00

TOTAL SCHEDULED UNSECURED:                                      $75,345.00
The Debtor's(s') estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is ____________.
                                                                                                                     2%

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

                   § 365 PARTY                      ASSUME/REJECT         CURE AMOUNT         TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

                                                       SECTION II
                                   DEBTOR'S(S') CHAPTER 13 PLAN - GENERAL PROVISIONS
                                                   FORM REVISED 7/1/17
A.   SUBMISSION OF DISPOSABLE INCOME:

Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amount.

B. ADMINISTRATIVE EXPENSES, DSO CLAIMS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE FEE(S) AND
   NOTICING FEES:

The Statutory Percentage Fees of the Trustee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b)(2), and 28 U.S.C.
§ 586(e)(1)(B). The Trustee is authorized to charge and collect Noticing Fees as indicated in Section I, Part "B" hereof.

C. ATTORNEY FEES:

Debtor's(s') Attorney Fees totaling the amount indicated in Section I, Part C, shall be disbursed by the Trustee in the amount
shown as "Disbursed By The Trustee" pursuant to this Plan and the Debtor's(s') Authorization for Adequate Protection
Disbursements ("AAPD "), if filed.




                                                                Page 5
        Case 19-40896-mxm13 Doc 2 Filed 03/04/19                            Entered 03/04/19 11:30:39                Page 6 of 25
Case No:
Debtor(s):   Joshua K. Craddock
             Crystal R. Craddock

D.(1) PRE-PETITION MORTGAGE ARREARAGE:
The Pre-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed pre-petition arrearage amount and at the rate of
interest indicated in Section I, Part D.(1). To the extent interest is provided, it will be calculated from the date of the Petition. The
principal balance owing upon confirmation of the Plan on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicable) paid to the creditor by the Trustee. Such creditors shall retain
their liens.

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY TRUSTEE IN A CONDUIT CASE:
Current Post-Petition Mortgage Payment(s) shall be paid by the Trustee as indicated in Section I, Part D.(2), or as otherwise
provided in the General Order.

The Current Post-Petition Mortgage Payment(s) indicated in Section I, Part D.(2) reflects what the Debtor(s) believe(s) is/are the
periodic payment amounts owed to the Mortgage Lender as of the date of the filing of this Plan. Adjustment of the Plan Payment
and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).

Payments received by the Trustee for payment of the Debtor's Current Post-Petition Mortgage Payment(s) shall be deemed
adequate protection to the creditor.

Upon completion of the Plan, Debtor(s) shall resume making the Current Post-Petition Mortgage Payments required by their
contract on the due date following the date specified in the Trustee's records as the date through which the Trustee made the
last Current Post-Petition Mortgage Payment.

Unless otherwise ordered by the Court, and subject to Bankruptcy Rule 3002.1(f)-(h), if a Conduit Debtor is current on his/her
Plan Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current post-petition.

D.(3) POST-PETITION MORTGAGE ARREARAGE:

The Post-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed amount and at the rate of interest indicated in
Section I, Part D.(3). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens.

E.(1)    SECURED CLAIMS TO BE PAID BY TRUSTEE:
The claims listed in Section I, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed claim
amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Collateral as stated in the Plan.
Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section I, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Collateral described in Section I, Part E.(1) as set out in
11 U.S.C. § 1325(a)(5)(B)(I) and shall receive interest at the rate indicated from the date of confirmation or, if the value shown is
greater than the allowed claim amount, from the date of the Petition, up to the amount by which the claim is over-secured. The
principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate
protection payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2)    SECURED 1325(a)(9) CLAIMS TO BE PAID BY THE TRUSTEE--NO CRAM DOWN:

Claims in Section I, Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the
Petition Date secured by any other thing of value.

The claims listed in Section I, Part E.(2) shall be paid by the Trustee as fully secured to the extent of the allowed amount (per a
timely filed Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Collateral described
in Section I, Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge
under § 1328 and shall receive interest at the rate indicated from the date of confirmation. The principal balance owing upon
confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the
creditor by the Trustee.

To the extent a secured claim not provided for in Section I, Part D, E.(1) or E.(2) is allowed by the Court, Debtor(s) will pay the
claim direct per the contract or statute.

Each secured claim shall constitute a separate class.




                                                                   Page 6
     Case 19-40896-mxm13 Doc 2 Filed 03/04/19                               Entered 03/04/19 11:30:39                Page 7 of 25
Case No:
Debtor(s):   Joshua K. Craddock
             Crystal R. Craddock

F.   SATISFACTION OF CLAIM BY SURRENDER OF COLLATERAL:
The claims listed in Section I, Part F shall be satisfied as secured to the extent of the value of the Collateral , as stated in the
Plan , by surrender of the Collateral by the Debtor(s) on or before confirmation. Any amount claimed in excess of the value of the
Collateral , to the extent it is allowed, shall be automatically split and treated as indicated in Section I, Part H or J, per
11 U.S.C. § 506(a).
Each secured claim shall constitute a separate class.

G. DIRECT PAYMENTS BY DEBTOR(S):
Payments on all secured claims listed in Section I, Part G shall be disbursed by the Debtor(s) to the claimant in accordance with
the terms of their agreement or any applicable statute, unless otherwise provided in Section III, "Nonstandard Provisions."

No direct payment to the IRS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted.

Each secured claim shall constitute a separate class.

H. PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

Failure to object to confirmation of this Plan shall not be deemed acceptance of the "SCHED. AMT." shown in Section I, Part H.
The claims listed in Section I, Part H shall be paid their allowed amount by the Trustee, in full, pro-rata, as priority claims, without
interest.

I.   CLASSIFIED UNSECURED CLAIMS:
Classified unsecured claims shall be treated as allowed by the Court.
J.   GENERAL UNSECURED CLAIMS TIMELY FILED:

All other allowed claims not otherwise provided for herein shall be designated general unsecured claims.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:
As provided in § 1322(b)(7) of the Bankruptcy Code, the Debtor(s) assume(s) or reject(s) the executory contracts or unexpired
leases with parties as indicated in Section I, Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Trustee as indicated in Section I, Part K.
L.   CLAIMS TO BE PAID:

"TERM (APPROXIMATE)" as used in this Plan states the estimated number of months from the Petition Date required to fully pay
the allowed claim. If adequate protection payments have been authorized and made, they will be applied to principal as to both
under-secured and fully secured claims and allocated between interest and principal as to over-secured claims. Payment
pursuant to this Plan will only be made on statutory, secured, administrative, priority and unsecured claims that are allowed or,
pre-confirmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements.

M. ADDITIONAL PLAN PROVISIONS:

Any additional Plan provisions shall be set out in Section III, "Nonstandard Provisions."

N. POST-PETITION NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND INSURANCE:
Whether the Debtor is a Conduit Debtor or not, if the regular payment made by the Debtor to a Mortgage Lender or any other
lienholder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the mortgage security agreement, paying all premiums as they become due directly to the
insurer. If the Debtor fails to make these payments, the mortgage holder may, but is not required to, pay the taxes and/or the
insurance. If the mortgage holder pays the taxes and/or insurance, the mortgage holder may file, as appropriate, a motion for
reimbursement of the amount paid as an administrative claim or a Notice of Payment Change by Mortgage Lender or a Notice of
Fees, Expenses, and Charges.

O. CLAIMS NOT FILED:

A claim not filed with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section I or on the
AAPD.




                                                                   Page 7
     Case 19-40896-mxm13 Doc 2 Filed 03/04/19                              Entered 03/04/19 11:30:39                Page 8 of 25
Case No:
Debtor(s):   Joshua K. Craddock
             Crystal R. Craddock

P.   CLAIMS FOR PRE-PETITION NON-PECUNIARY PENALTIES, FINES, FORFEITURES, MULTIPLE, EXEMPLARY OR
     PUNITIVE DAMAGES:

Any unsecured claim for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages, expressly
including an IRS penalty to the date of the petition on unsecured and/or priority claims, shall be paid only a pro-rata share of any
funds remaining after all other unsecured claims, including late filed claims, have been paid in full.

Q. CLAIMS FOR POST-PETITION PENALTIES AND INTEREST:

No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petition,
unless expressly provided herein.

R. BUSINESS CASE OPERATING REPORTS:
Upon the filing of the Trustee's 11 U.S.C. § 1302(c) Business Case Report, business Debtors are no longer required to file
operating reports with the Trustee, unless the Trustee requests otherwise. The filing of the Trustee's 11 U.S.C. § 1302(c)
Business Case Report shall terminate the Trustee's duties but not the Trustee's right to investigate or monitor the Debtor's(s')
business affairs, assets or liabilities.

S.   NO TRUSTEE'S LIABILITY FOR DEBTOR'S POST-CONFIRMATION OPERATION AND BAR DATE FOR CLAIMS FOR
     PRE-CONFIRMATION OPERATIONS:

The Trustee shall not be liable for any claim arising from the post-confirmation operation of the Debtor's(s') business. Any
claims against the Trustee arising from the pre-confirmation operation of the Debtor's(s') business must be filed with the
Bankruptcy Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation or be barred.

T.   DISPOSAL OF DEBTOR'S NON-EXEMPT PROPERTY; RE-VESTING OF PROPERTY; NON-LIABILITY OF TRUSTEE FOR
     PROPERTY IN POSSESSION OF DEBTOR WHERE DEBTOR HAS EXCLUSIVE RIGHT TO USE, SELL, OR LEASE IT; AND
     TRUSTEE PAYMENTS UPON POST CONFIRMATION CONVERSION OR DISMISSAL:

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s), prior
to discharge, without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.

Property of the estate shall not vest in the Debtor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liens, except those liens avoided by court order or extinguished by operation of law. In the event the Case is
converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with
applicable law. After confirmation of the Plan, the Trustee shall have no further authority, fiduciary duty or liability regarding the
use, sale, insurance of or refinance of property of the estate except to respond to any motion for the proposed use, sale, or
refinance of such property as required by the applicable laws and/or rules. Prior to any discharge or dismissal, the Debtor(s)
must seek approval of the court to purchase, sell, or refinance real property.

Upon dismissal of the Case post confirmation, the Trustee shall disburse all funds on hand in accordance with this Plan. Upon
conversion of the Case, any balance on hand will be disbursed by the Trustee in accordance with applicable law.

U. ORDER OF PAYMENT:

Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an
order confirming the Chapter 13 Plan, whether pursuant to this Plan or a modification thereof, will be paid in the order set out
below, to the extent a creditor's claim is allowed or the disbursement is otherwise authorized. Each numbered paragraph below
is a level of payment. All disbursements which are in a specified monthly amount are referred to as "per mo." At the time of any
disbursement, if there are insufficient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment
shall be paid any unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimant, in
full, before any disbursement to a claimant with a lower level of payment. If multiple claimants are scheduled to receive per mo
payments within the same level of payment and there are insufficient funds to make those payments in full, available funds will
be disbursed to the claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are
designated as receiving pro-rata payments shall be paid, in full, before any disbursements are made to any claimant with a
lower level of payment.




                                                                  Page 8
     Case 19-40896-mxm13 Doc 2 Filed 03/04/19                              Entered 03/04/19 11:30:39                Page 9 of 25
Case No:
Debtor(s):   Joshua K. Craddock
             Crystal R. Craddock

1st -- Clerk's Filing Fee and Trustee's Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will
be paid in full.

2nd -- Current Post-Petition Mortgage Payments (Conduit) in D.(2) and as adjusted according to the General Order, which must
be designated to be paid per mo.

3rd -- Creditors listed in E.(1)(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
("DSO") in B.(3), which must be designated to be paid per mo.

4th -- Attorney Fees in C, which must be designated to be paid pro-rata.

5th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid per mo.

6th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid pro-rata.

7th -- Arrearages owed on Executory Contracts and Unexpired Leases in K, which must be designated to be paid per mo.

8th -- Any Creditors listed in D.(1), if designated to be paid per mo.

9th -- Any Creditors listed in D.(1), if designated to be paid pro-rata and/or Creditors listed in E.(1)(B) or E.(2)(B), which must be
designated to be paid pro-rata.

10th -- All amounts allowed pursuant to a Notice of Fees, Expenses and Charges, which will be paid pro-rata.
11th -- Priority Creditors Other than Domestic Support Obligations ("Priority Creditors") in H, which must be designated to be
paid pro-rata.

12th -- Special Class in I, which must be designated to be paid per mo.

13th -- Unsecured Creditors in J, other than late filed or penalty claims, which must be designated to be paid pro-rata.

14th -- Late filed claims by Secured Creditors in D.(1), D.(2), D.(3), E.(1) and E.(2), which must be designated to be paid pro-rata,
unless other treatment is authorized by the Court.

15th -- Late filed claims for DSO or filed by Priority Creditors in B.(3) and H, which must be designated to be paid pro-rata.

16th -- Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.

17th -- Unsecured claims for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages,
expressly including an IRS penalty to the date of the petition on unsecured and/or priority claims. These claims must be
designated to be paid pro-rata.


V.   POST-PETITION CLAIMS:
Claims filed under § 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this Plan.

W. TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS ("TRCC") PROCEDURE:

See the provisions of the General Order regarding this procedure.




                                                                  Page 9
    Case 19-40896-mxm13 Doc 2 Filed 03/04/19                           Entered 03/04/19 11:30:39                Page 10 of 25
Case No:
Debtor(s):   Joshua K. Craddock
             Crystal R. Craddock

                                                         SECTION III
                                                   NONSTANDARD PROVISIONS

The following nonstandard provisions, if any, constitute terms of this Plan. Any nonstandard provision placed elsewhere in the
Plan is void.
None.
I, the undersigned, hereby certify that the Plan contains no nonstandard provisions other than those set out in this final paragraph.

/s/ Richard Weaver
Richard Weaver, Debtor's(s') Attorney                                     Debtor (if unrepresented by an attorney)


Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) is respectfully submitted.

/s/ Richard Weaver                                                        21010820
Richard Weaver, Debtor's(s') Counsel                                      State Bar Number

/s/ Joshua K. Craddock                                                    /s/ Crystal R. Craddock
Joshua K. Craddock, Debtor                                                Crystal R. Craddock, Joint Debtor




                                                               Page 10
    Case 19-40896-mxm13 Doc 2 Filed 03/04/19                          Entered 03/04/19 11:30:39                Page 11 of 25
Case No:
Debtor(s):   Joshua K. Craddock
             Crystal R. Craddock



                                                    CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that the foregoing Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) was served on
the following entities either by Electronic Service or by First Class Mail, Postage Pre-paid on the    4th day of March, 2019        :

(List each party served, specifying the name and address of each party)


Dated:              March 4, 2019                                         /s/ Richard Weaver
                                                                          Richard Weaver, Debtor's(s') Counsel

Aaron Sales & Lease                               Attorney General of Texas                         Central Credit Services, LLC
309 E Paces Ferry Rd NE                           Bankruptcy Section                                xxxx3944
Atlanta, GA 30305                                 400 S Zang Blvd Ste 500                           9550 Regency Square Blvd
                                                  Dallas, TX 75208-6640                             Suite 500A
                                                                                                    Jacksonville, FL 32225


Acceptance Now                                    Bank of America                                   Centrus Auto Finance
xxxxxxxxxxxxxxxxxxxx0303                          PO Box 982284                                     6410 Southpoint Pkwy S-3
ATTN: AcceptanceNOW Customer                      El Paso, TX 79998-2235                            Jacksonville, FL 32216
Service / B
5501 Headquarters Dr
Plano, TX 75024

American InfoSource                               BMG Auto                                          Conn's HomePlus
PO Box 248848                                     2418 W Division Street                            xxxxx4730
Oklahoma City, OK 73124                           Arlington, TX 76012                               Attn: Bankruptcy Dept
                                                                                                    PO Box 2358
                                                                                                    Beaumont, TX 77704


AmeriCredit/GM Financial                          Bonial & Associates PC                            Convergent Outsourcing
xxxxx2270                                         14841 Dallas Parkway Ste 425                      PO Box 9004
Attn: Bankruptcy                                  Dallas, TX 75254                                  Renton, WA 98057
PO Box 183853
Arlington, TX 76096


Applied Card Bank                                 Caine & Weiner                                    Credit Collections
PO Box 5165                                       PO Box 5010                                       PO Box 773
Newark, DE 19711                                  Woodland Hills, CA 91365-5010                     Needham Heights, MA 02494




AT&T Corp                                         Capital One Auto Finance                          Credit One Bank
4515 N Santa Fe Ave                               xxxxxxxxxxxxx1001                                 xxxxxxxxxxxx6344
Oklahoma City, OK 73118                           Attn: Bankruptcy                                  ATTN: Bankruptcy Department
                                                  PO Box 30285                                      PO Box 98873
                                                  Salt Lake City, UT 84130                          Las Vegas, NV 89193




                                                               Page 11
    Case 19-40896-mxm13 Doc 2 Filed 03/04/19        Entered 03/04/19 11:30:39    Page 12 of 25
Case No:
Debtor(s):   Joshua K. Craddock
             Crystal R. Craddock

Credit Systems Inc.                Federal Pacific Credit               IC Systems
1277 Country Club Lane             PO Box 27198                         444 Highway 96 East
Ft. Worth, TX 76112-2304           Salt Lake City, UT 84127             Saint Paul, MN 55164




DATCU Credit Union                 FedLoan Servicing                    IRS
xxxxxxxx0002                       xxxxxxxxxxxxx0001                    Centralized Insolvency Operations
Attn: Bankrutpcy                   Attn: Bankruptcy                     PO Box 7346
PO Box 827                         PO Box 69184                         Philadelphia, PA 19101-7346
Denton, TX 76202                   Harrisburg, PA 17106


Debt Recovery                      FHA Single Family Loan Mtg -         IRS- Special Procedures Staff
6800 Jericho Turnpike Ste 113E     US Dept of Housing & Urban HUD       Bankruptcy: Mail Code 502DAL
Syosset, NY 11791                  801 Cherry St Unit 45                1100 Commerce Street RM 9a20
                                   Fort Worth, TX 76102-6882            Dallas, TX 75242



DHI Mortgage Company               Fingerhut                            Jefferson Capital
xxxxxx1213                         xxxxxxxxxxxx9546                     PO Box 7999
Attn: Bankruptcy                   Attn: Bankruptcy                     Saint Cloud, MN 56302
10700 Pecan Park Blvd, Ste 450     6250 Ridgewood Rd
Austin, TX 78750                   Saint Cloud, MN 56303


Diversified Consultants            First Premier Bank                   Joshua K. Craddock
PO Box 551268                      xxxxxxxxxxxx0868                     11112 Dunlavin Court
Jacksonville, FL 32255             Attn: Bankruptcy                     Haslet, TX 76052
                                   PO Box 5524
                                   Sioux Falls, SD 57117


Dorado Ranch HOA                   First Premier Bank                   LVNV Funding/Resurgent Capital
xxxxxxxxx5403                      xxxxxxxxxxxx8172                     xxxxxxxxxxxx6740
3102 Oak Law Ste 202               Attn: Bankruptcy                     Attn: Bankruptcy
Dallas, TX 75219                   PO Box 5524                          PO Box 10497
                                   Sioux Falls, SD 57117                Greenville, SC 29603


Dynamic Rec                        GFC Lending LLC                      Markone Fin
2775 Villa Creek                   PO Box 29018                         xxxxx0524
Dallas, TX 75234                   Phoenix, AZ 85038                    P O Box 17038
                                                                        Jacksonville, FL 32245



ERC/Enhanced Recovery Corp         Go Financial                         Matts Motors Llc
xxxxx0230                          7465 E Hampton Ave                   2179
Attn: Bankruptcy                   Mesa, AZ 85209                       3412 E Highway 82
8014 Bayberry Road                                                      Gainesville, TX 76240
Jacksonville, FL 32256




                                              Page 12
    Case 19-40896-mxm13 Doc 2 Filed 03/04/19        Entered 03/04/19 11:30:39    Page 13 of 25
Case No:
Debtor(s):   Joshua K. Craddock
             Crystal R. Craddock

Medicredit                         RS Clark & Associates                U.S. Department of Education
PO Box 1629                        xxxxxxxxxxx7983                      xxxx1017
Maryland Heights, MO 63043         12990 Pandora Drive                  ECMC/Bankruptcy
                                   Suite 150                            PO Box 16408
                                   Dallas, TX 75238                     Saint Paul, MN 55116


Midland Funding                    RSH & Associates, LLC                U.S. Department of Education
2365 Northside Drive Ste 300       PO Box 14515                         xxxx2973
San Diego, CA 92108                Lenexa, KS 66285-4515                ECMC/Bankruptcy
                                                                        PO Box 16408
                                                                        Saint Paul, MN 55116


Midwest Recovery Systems           Stellar Recovery Inc.                U.S. Department of Education
xxxxxxxxxx4090                     4500 Salisbury Rd Ste 10             xxxx1025
Attn: Bankruptcy                   Jacksonville, FL 32216               ECMC/Bankruptcy
PO Box 899                                                              PO Box 16408
Florissant, MO 63032                                                    Saint Paul, MN 55116


National Credit Adjusters          Synchrony Bank/Lowes                 U.S. Department of Education
PO BOX 3023                        xxxxxxxxxxxx9278                     xxxx1015
Hutchinson, KS 67504               Attn: Bankruptcy                     ECMC/Bankruptcy
                                   PO Box 965060                        PO Box 16408
                                   Orlando, FL 32896                    Saint Paul, MN 55116


NTTA                               Tarrant County                       U.S. Department of Education
Violation Processing Center        Linebarger Goggan Blair & Sampson    xxxx1031
PO Box 260928                      2777 Stemmons Fwy Ste 1000           ECMC/Bankruptcy
Plano, TX 75026-0928               Dallas, TX 75207                     PO Box 16408
                                                                        Saint Paul, MN 55116


Plain Green Loans                  Tribute Card                         U.S. Department of Education
xxxx2621                           xxxxxxxxxxxx0492                     xxxx1020
Attn: Bankruptcy                   Cardholder Services                  ECMC/Bankruptcy
1900 Frost Rd Ste 100              PO Box 105555                        PO Box 16408
Bristol, PA 19007                  Atlanta, GA 30348                    Saint Paul, MN 55116


Quantum 3 Group                    TXU/Texas Energy                     U.S. Department of Education
PO Box 788                         xxxxxxxxxxxx3999                     xxxx2965
Kirkland, WA 98083                 Attn: Bankruptcy                     ECMC/Bankruptcy
                                   PO Box 650393                        PO Box 16408
                                   Dallas, TX 75265                     Saint Paul, MN 55116


Recmgmt Srvc                       U.S. Department of Education         U.S. Department of Education
xxxxxxxx0658                       xxxx1027                             xxxx2969
Attn: Bankruptcy                   ECMC/Bankruptcy                      ECMC/Bankruptcy
4200 Cantera Drive, Suite 211      PO Box 16408                         PO Box 16408
Warrenville, IL 60555              Saint Paul, MN 55116                 Saint Paul, MN 55116




                                             Page 13
    Case 19-40896-mxm13 Doc 2 Filed 03/04/19         Entered 03/04/19 11:30:39   Page 14 of 25
Case No:
Debtor(s):   Joshua K. Craddock
             Crystal R. Craddock

U.S. Department of Education        Wells Fargo Bank
xxxx1028                            xxxxxxxxxxxx0004
ECMC/Bankruptcy                     Attn: Bankruptcy Dept
PO Box 16408                        PO Box 6429
Saint Paul, MN 55116                Greenville, SC 29606


U.S. Department of Education        Wells Fargo Home Mortgage
xxxx1021                            xxxxxx1595
ECMC/Bankruptcy                     8480 Stagecoach Cir
PO Box 16408                        Frederick, MD 21701
Saint Paul, MN 55116


U.S. Department of Education
xxxx2970
ECMC/Bankruptcy
PO Box 16408
Saint Paul, MN 55116


US Dept of Education
xxxxxx2721
Attn: Bankruptcy
PO Box 16448
Saint Paul, MN 55116


US Dept. of Hud - Title 1
52 Corporate Circle
Albany, NY 12203-5121




US Deptartment of Education/Great
Lakes
xxxxxxxxxxxx7577
Attn: Bankruptcy
PO Box 7860
Madison, WI 53707

Verizon - Bankruptcy
500 Technology Dr. Suite 300
Weldon Spring, MO 63304




Veterans Adm. Dept of Veteran's
Affairs
Regional Office Finance Sec. (24)
One Veterans Plaza
701 Clay Avenue
Waco, TX 76799-0001




                                               Page 14
      Case 19-40896-mxm13 Doc 2 Filed 03/04/19                            Entered 03/04/19 11:30:39                      Page 15 of 25
Richard M. Weaver & Associates
5601 Airport Freeway
Fort Worth, TX 76117



Bar Number: 21010820
Phone: (817) 222-1108
                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF TEXAS
                                                      FORT WORTH DIVISION
                                                             Revised 10/1/2016

IN RE: Joshua K. Craddock                          xxx-xx-8763      §      CASE NO:
       11112 Dunlavin Court                                         §
       Haslet, TX 76052                                             §
                                                                    §
                                                                    §

        Crystal R. Craddock                        xxx-xx-6272
        11112 Dunlavin Court
        Haslet, TX 76052




                                  Debtor(s)


AUTHORIZATION FOR ADEQUATE PROTECTION DISBURSEMENTS                                                        3/4/2019
                                                                                                    DATED:________________
The undersigned Debtor(s) hereby request that payments received by the Trustee prior to confirmation be disbursed as
indicated below:

 Periodic Payment Amount                                                                                                              $2,725.00
 Disbursements                                                                                    First (1)                  Second (2) (Other)
 Account Balance Reserve                                                                            $5.00               $5.00 carried forward

 Trustee Percentage Fee                                                                           $272.00                              $272.50
 Filing Fee                                                                                         $0.00                                $0.00
 Noticing Fee                                                                                      $81.90                                $0.00

 Subtotal Expenses/Fees                                                                           $358.90                              $272.50
 Available for payment of Adequate Protection, Attorney Fees and
 Current Post-Petition Mortgage Payments:                                                       $2,366.10                            $2,452.50


CREDITORS SECURED BY VEHICLES (CAR CREDITORS):
                                                                                                                Adequate              Adequate
                                                                           Scheduled            Value of        Protection           Protection
 Name                                 Collateral                             Amount            Collateral      Percentage       Payment Amount

                                    Total Adequate Protection Payments for Creditors Secured by Vehicles:                                 $0.00

CURRENT POST-PETITION MORTGAGE PAYMENTS (CONDUIT):

                                                                                              Scheduled          Value of
 Name                                 Collateral                            Start Date          Amount          Collateral      Payment Amount
 Wells Fargo Home Mortgage            Homestead                             6/1/2019         $246,471.00      $251,608.00              $1,819.09

                                          Payments for Current Post-Petition Mortgage Payments (Conduit):                             $1,819.09




Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
        Case 19-40896-mxm13 Doc 2 Filed 03/04/19                           Entered 03/04/19 11:30:39                 Page 16 of 25
Case No:
Debtor(s):   Joshua K. Craddock
             Crystal R. Craddock

 CREDITORS SECURED BY COLLATERAL OTHER THAN A VEHICLE:
                                                                                                            Adequate           Adequate
                                                                            Scheduled          Value of     Protection        Protection
   Name                                Collateral                             Amount          Collateral   Percentage    Payment Amount

                Total Adequate Protection Payments for Creditors Secured by Collateral other than a vehicle:                       $0.00

                                                TOTAL PRE-CONFIRMATION PAYMENTS

 First Month Disbursement (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13 Trustee
 Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                         $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                              $0.00
      Debtor's Attorney, per mo:                                                                                              $1,762.00
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                   $0.00

 Disbursements starting month 2 (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13
 Trustee Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                     $1,819.09
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                              $0.00
      Debtor's Attorney, per mo:                                                                                                  $0.00
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                   $0.00



 Order of Payment:
 Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee prior to entry of an
 order confirming the Chapter 13 Plan will be paid in the order set out above. All disbursements which are in a specified monthly
 amount are referred to as "per mo". At the time of any disbursement, if there are insufficient funds on hand to pay any per mo
 payment in full, claimant(s) with a higher level of payment shall be paid any unpaid balance owed on the per mo payment plus
 the current per mo payment owed to that same claimant, in full, before any disbursement to a claimant with a lower level of
 payment. Other than the Current Post-Petition Mortgage Payments, the principal balance owing upon confirmation of the Plan on
 the allowed secured claim shall be reduced by the total of adequate protection payments, less any interest (if applicable), paid to
 the creditor by the Trustee.



 DATED:________________________
         3/4/2019

 /s/ Richard Weaver
 Attorney for Debtor(s)

 /s/ Joshua K. Craddock
 Debtor

 /s/ Crystal R. Craddock
 Joint Debtor




 Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
      Case 19-40896-mxm13 Doc 2 Filed 03/04/19                       Entered 03/04/19 11:30:39        Page 17 of 25
                                      UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF TEXAS
                                            FORT WORTH DIVISION

  IN RE: Joshua K. Craddock                                                    CASE NO.
                                    Debtor


          Crystal R. Craddock                                                  CHAPTER      13
                                  Joint Debtor

                                                 CERTIFICATE OF SERVICE


   I, the undersigned, hereby certify that on March 4, 2019, a copy of the attached Chapter 13 Plan, with any attachments,
was served on each party in interest listed below, by placing each copy in an envelope properly addressed, postage fully
prepaid in compliance with Local Rule 9013 (g).




                                 /s/ Richard Weaver
                                 Richard Weaver
                                 Bar ID:21010820
                                 Richard M. Weaver & Associates
                                 5601 Airport Freeway
                                 Fort Worth, TX 76117
                                 (817) 222-1108



Aaron Sales & Lease                              Applied Card Bank                        BMG Auto
309 E Paces Ferry Rd NE                          PO Box 5165                              2418 W Division Street
Atlanta, GA 30305                                Newark, DE 19711                         Arlington, TX 76012




Acceptance Now                                   AT&T Corp                                Bonial & Associates PC
xxxxxxxxxxxxxxxxxxxx0303                         4515 N Santa Fe Ave                      14841 Dallas Parkway Ste 425
ATTN: AcceptanceNOW Customer                     Oklahoma City, OK 73118                  Dallas, TX 75254
Service / B
5501 Headquarters Dr
Plano, TX 75024

American InfoSource                              Attorney General of Texas                Caine & Weiner
PO Box 248848                                    Bankruptcy Section                       PO Box 5010
Oklahoma City, OK 73124                          400 S Zang Blvd Ste 500                  Woodland Hills, CA 91365-5010
                                                 Dallas, TX 75208-6640



AmeriCredit/GM Financial                         Bank of America                          Capital One Auto Finance
xxxxx2270                                        PO Box 982284                            xxxxxxxxxxxxx1001
Attn: Bankruptcy                                 El Paso, TX 79998-2235                   Attn: Bankruptcy
PO Box 183853                                                                             PO Box 30285
Arlington, TX 76096                                                                       Salt Lake City, UT 84130
      Case 19-40896-mxm13 Doc 2 Filed 03/04/19                      Entered 03/04/19 11:30:39         Page 18 of 25
                                    UNITED STATES BANKRUPTCY COURT
                                       NORTHERN DISTRICT OF TEXAS
                                          FORT WORTH DIVISION

  IN RE: Joshua K. Craddock                                                     CASE NO.
                                  Debtor


          Crystal R. Craddock                                                   CHAPTER      13
                                Joint Debtor

                                               CERTIFICATE OF SERVICE
                                                   (Continuation Sheet #1)

Central Credit Services, LLC                   DATCU Credit Union                          Federal Pacific Credit
xxxx3944                                       xxxxxxxx0002                                PO Box 27198
9550 Regency Square Blvd                       Attn: Bankrutpcy                            Salt Lake City, UT 84127
Suite 500A                                     PO Box 827
Jacksonville, FL 32225                         Denton, TX 76202


Centrus Auto Finance                           Debt Recovery                               FedLoan Servicing
6410 Southpoint Pkwy S-3                       6800 Jericho Turnpike Ste 113E              xxxxxxxxxxxxx0001
Jacksonville, FL 32216                         Syosset, NY 11791                           Attn: Bankruptcy
                                                                                           PO Box 69184
                                                                                           Harrisburg, PA 17106


Conn's HomePlus                                DHI Mortgage Company                        FHA Single Family Loan Mtg -
xxxxx4730                                      xxxxxx1213                                  US Dept of Housing & Urban HUD
Attn: Bankruptcy Dept                          Attn: Bankruptcy                            801 Cherry St Unit 45
PO Box 2358                                    10700 Pecan Park Blvd, Ste 450              Fort Worth, TX 76102-6882
Beaumont, TX 77704                             Austin, TX 78750


Convergent Outsourcing                         Diversified Consultants                     Fingerhut
PO Box 9004                                    PO Box 551268                               xxxxxxxxxxxx9546
Renton, WA 98057                               Jacksonville, FL 32255                      Attn: Bankruptcy
                                                                                           6250 Ridgewood Rd
                                                                                           Saint Cloud, MN 56303


Credit Collections                             Dorado Ranch HOA                            First Premier Bank
PO Box 773                                     xxxxxxxxx5403                               xxxxxxxxxxxx0868
Needham Heights, MA 02494                      3102 Oak Law Ste 202                        Attn: Bankruptcy
                                               Dallas, TX 75219                            PO Box 5524
                                                                                           Sioux Falls, SD 57117


Credit One Bank                                Dynamic Rec                                 First Premier Bank
xxxxxxxxxxxx6344                               2775 Villa Creek                            xxxxxxxxxxxx8172
ATTN: Bankruptcy Department                    Dallas, TX 75234                            Attn: Bankruptcy
PO Box 98873                                                                               PO Box 5524
Las Vegas, NV 89193                                                                        Sioux Falls, SD 57117


Credit Systems Inc.                            ERC/Enhanced Recovery Corp                  GFC Lending LLC
1277 Country Club Lane                         xxxxx0230                                   PO Box 29018
Ft. Worth, TX 76112-2304                       Attn: Bankruptcy                            Phoenix, AZ 85038
                                               8014 Bayberry Road
                                               Jacksonville, FL 32256
      Case 19-40896-mxm13 Doc 2 Filed 03/04/19                          Entered 03/04/19 11:30:39       Page 19 of 25
                                        UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION

  IN RE: Joshua K. Craddock                                                       CASE NO.
                                      Debtor


          Crystal R. Craddock                                                     CHAPTER      13
                                    Joint Debtor

                                                   CERTIFICATE OF SERVICE
                                                        (Continuation Sheet #2)

Go Financial                                       Markone Fin                               Plain Green Loans
7465 E Hampton Ave                                 xxxxx0524                                 xxxx2621
Mesa, AZ 85209                                     P O Box 17038                             Attn: Bankruptcy
                                                   Jacksonville, FL 32245                    1900 Frost Rd Ste 100
                                                                                             Bristol, PA 19007


IC Systems                                         Matts Motors Llc                          Quantum 3 Group
444 Highway 96 East                                2179                                      PO Box 788
Saint Paul, MN 55164                               3412 E Highway 82                         Kirkland, WA 98083
                                                   Gainesville, TX 76240



IRS                                                Medicredit                                Recmgmt Srvc
Centralized Insolvency Operations                  PO Box 1629                               xxxxxxxx0658
PO Box 7346                                        Maryland Heights, MO 63043                Attn: Bankruptcy
Philadelphia, PA 19101-7346                                                                  4200 Cantera Drive, Suite 211
                                                                                             Warrenville, IL 60555


IRS- Special Procedures Staff                      Midland Funding                           RS Clark & Associates
Bankruptcy: Mail Code 502DAL                       2365 Northside Drive Ste 300              xxxxxxxxxxx7983
1100 Commerce Street RM 9a20                       San Diego, CA 92108                       12990 Pandora Drive
Dallas, TX 75242                                                                             Suite 150
                                                                                             Dallas, TX 75238


Jefferson Capital                                  Midwest Recovery Systems                  RSH & Associates, LLC
PO Box 7999                                        xxxxxxxxxx4090                            PO Box 14515
Saint Cloud, MN 56302                              Attn: Bankruptcy                          Lenexa, KS 66285-4515
                                                   PO Box 899
                                                   Florissant, MO 63032


Joshua K. Craddock                                 National Credit Adjusters                 Stellar Recovery Inc.
11112 Dunlavin Court                               PO BOX 3023                               4500 Salisbury Rd Ste 10
Haslet, TX 76052                                   Hutchinson, KS 67504                      Jacksonville, FL 32216




LVNV Funding/Resurgent Capital                     NTTA                                      Synchrony Bank/Lowes
xxxxxxxxxxxx6740                                   Violation Processing Center               xxxxxxxxxxxx9278
Attn: Bankruptcy                                   PO Box 260928                             Attn: Bankruptcy
PO Box 10497                                       Plano, TX 75026-0928                      PO Box 965060
Greenville, SC 29603                                                                         Orlando, FL 32896
      Case 19-40896-mxm13 Doc 2 Filed 03/04/19                   Entered 03/04/19 11:30:39          Page 20 of 25
                                    UNITED STATES BANKRUPTCY COURT
                                       NORTHERN DISTRICT OF TEXAS
                                          FORT WORTH DIVISION

  IN RE: Joshua K. Craddock                                                  CASE NO.
                                 Debtor


         Crystal R. Craddock                                                 CHAPTER      13
                               Joint Debtor

                                              CERTIFICATE OF SERVICE
                                                  (Continuation Sheet #3)

Tarrant County                                U.S. Department of Education              U.S. Department of Education
Linebarger Goggan Blair & Sampson             xxxx1015                                  xxxx2970
2777 Stemmons Fwy Ste 1000                    ECMC/Bankruptcy                           ECMC/Bankruptcy
Dallas, TX 75207                              PO Box 16408                              PO Box 16408
                                              Saint Paul, MN 55116                      Saint Paul, MN 55116


Tribute Card                                  U.S. Department of Education              US Dept of Education
xxxxxxxxxxxx0492                              xxxx1031                                  xxxxxx2721
Cardholder Services                           ECMC/Bankruptcy                           Attn: Bankruptcy
PO Box 105555                                 PO Box 16408                              PO Box 16448
Atlanta, GA 30348                             Saint Paul, MN 55116                      Saint Paul, MN 55116


TXU/Texas Energy                              U.S. Department of Education              US Dept. of Hud - Title 1
xxxxxxxxxxxx3999                              xxxx1020                                  52 Corporate Circle
Attn: Bankruptcy                              ECMC/Bankruptcy                           Albany, NY 12203-5121
PO Box 650393                                 PO Box 16408
Dallas, TX 75265                              Saint Paul, MN 55116


U.S. Department of Education                  U.S. Department of Education              US Deptartment of Education/Great
xxxx1027                                      xxxx2965                                  Lakes
ECMC/Bankruptcy                               ECMC/Bankruptcy                           xxxxxxxxxxxx7577
PO Box 16408                                  PO Box 16408                              Attn: Bankruptcy
Saint Paul, MN 55116                          Saint Paul, MN 55116                      PO Box 7860
                                                                                        Madison, WI 53707

U.S. Department of Education                  U.S. Department of Education              Verizon - Bankruptcy
xxxx1017                                      xxxx2969                                  500 Technology Dr. Suite 300
ECMC/Bankruptcy                               ECMC/Bankruptcy                           Weldon Spring, MO 63304
PO Box 16408                                  PO Box 16408
Saint Paul, MN 55116                          Saint Paul, MN 55116


U.S. Department of Education                  U.S. Department of Education              Veterans Adm. Dept of Veteran's Affairs
xxxx2973                                      xxxx1028                                  Regional Office Finance Sec. (24)
ECMC/Bankruptcy                               ECMC/Bankruptcy                           One Veterans Plaza
PO Box 16408                                  PO Box 16408                              701 Clay Avenue
Saint Paul, MN 55116                          Saint Paul, MN 55116                      Waco, TX 76799-0001


U.S. Department of Education                  U.S. Department of Education              Wells Fargo Bank
xxxx1025                                      xxxx1021                                  xxxxxxxxxxxx0004
ECMC/Bankruptcy                               ECMC/Bankruptcy                           Attn: Bankruptcy Dept
PO Box 16408                                  PO Box 16408                              PO Box 6429
Saint Paul, MN 55116                          Saint Paul, MN 55116                      Greenville, SC 29606
     Case 19-40896-mxm13 Doc 2 Filed 03/04/19                   Entered 03/04/19 11:30:39   Page 21 of 25
                                   UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF TEXAS
                                         FORT WORTH DIVISION

  IN RE: Joshua K. Craddock                                                CASE NO.
                                 Debtor


         Crystal R. Craddock                                               CHAPTER    13
                               Joint Debtor

                                              CERTIFICATE OF SERVICE
                                                 (Continuation Sheet #4)

Wells Fargo Home Mortgage
xxxxxx1595
8480 Stagecoach Cir
Frederick, MD 21701
        Case 19-40896-mxm13 Doc 2 Filed 03/04/19                  Entered 03/04/19 11:30:39             Page 22 of 25


                                      UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF TEXAS
                                            FORT WORTH DIVISION

  IN RE:   Joshua K. Craddock                                                    CASE NO.
           Crystal R. Craddock
                                                                                CHAPTER       13

                                                 Certificate of Service


I, the undersigned hereby certify that a copy of the foregoing Notice of Chapter 13 Bankruptcy Case, Meeting of Creditors, &
Deadlines was served upon the following parties of interest via 1st class mail.

Date:      3/4/2019                                            /s/ Richard Weaver
                                                               Richard Weaver
                                                               Attorney for the Debtor(s)


Aaron Sales & Lease                          AT&T Corp                                      Caine & Weiner
309 E Paces Ferry Rd NE                      4515 N Santa Fe Ave                            PO Box 5010
Atlanta, GA 30305                            Oklahoma City, OK 73118                        Woodland Hills, CA 91365-5010




Acceptance Now                               Attorney General of Texas                      Capital One Auto Finance
ATTN: AcceptanceNOW Customer                 Bankruptcy Section                             Attn: Bankruptcy
Service / B                                  400 S Zang Blvd Ste 500                        PO Box 30285
5501 Headquarters Dr                         Dallas, TX 75208-6640                          Salt Lake City, UT 84130
Plano, TX 75024


American InfoSource                          Bank of America                                Central Credit Services, LLC
PO Box 248848                                PO Box 982284                                  9550 Regency Square Blvd
Oklahoma City, OK 73124                      El Paso, TX 79998-2235                         Suite 500A
                                                                                            Jacksonville, FL 32225



AmeriCredit/GM Financial                     BMG Auto                                       Centrus Auto Finance
Attn: Bankruptcy                             2418 W Division Street                         6410 Southpoint Pkwy S-3
PO Box 183853                                Arlington, TX 76012                            Jacksonville, FL 32216
Arlington, TX 76096



Applied Card Bank                            Bonial & Associates PC                         Conn's HomePlus
PO Box 5165                                  14841 Dallas Parkway Ste 425                   Attn: Bankruptcy Dept
Newark, DE 19711                             Dallas, TX 75254                               PO Box 2358
                                                                                            Beaumont, TX 77704
      Case 19-40896-mxm13 Doc 2 Filed 03/04/19           Entered 03/04/19 11:30:39           Page 23 of 25


                                 UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF TEXAS
                                       FORT WORTH DIVISION

  IN RE:   Joshua K. Craddock                                         CASE NO.
           Crystal R. Craddock
                                                                   CHAPTER         13

                                         Certificate of Service
                                         (Continuation Sheet #1)

Convergent Outsourcing               Diversified Consultants                     Fingerhut
PO Box 9004                          PO Box 551268                               Attn: Bankruptcy
Renton, WA 98057                     Jacksonville, FL 32255                      6250 Ridgewood Rd
                                                                                 Saint Cloud, MN 56303



Credit Collections                   Dorado Ranch HOA                            First Premier Bank
PO Box 773                           3102 Oak Law Ste 202                        Attn: Bankruptcy
Needham Heights, MA 02494            Dallas, TX 75219                            PO Box 5524
                                                                                 Sioux Falls, SD 57117



Credit One Bank                      Dynamic Rec                                 First Premier Bank
ATTN: Bankruptcy Department          2775 Villa Creek                            Attn: Bankruptcy
PO Box 98873                         Dallas, TX 75234                            PO Box 5524
Las Vegas, NV 89193                                                              Sioux Falls, SD 57117



Credit Systems Inc.                  ERC/Enhanced Recovery Corp                  GFC Lending LLC
1277 Country Club Lane               Attn: Bankruptcy                            PO Box 29018
Ft. Worth, TX 76112-2304             8014 Bayberry Road                          Phoenix, AZ 85038
                                     Jacksonville, FL 32256



DATCU Credit Union                   Federal Pacific Credit                      Go Financial
Attn: Bankrutpcy                     PO Box 27198                                7465 E Hampton Ave
PO Box 827                           Salt Lake City, UT 84127                    Mesa, AZ 85209
Denton, TX 76202



Debt Recovery                        FedLoan Servicing                           IC Systems
6800 Jericho Turnpike Ste 113E       Attn: Bankruptcy                            444 Highway 96 East
Syosset, NY 11791                    PO Box 69184                                Saint Paul, MN 55164
                                     Harrisburg, PA 17106



DHI Mortgage Company                 FHA Single Family Loan Mtg -                IRS
Attn: Bankruptcy                     US Dept of Housing & Urban HUD              Centralized Insolvency Operations
10700 Pecan Park Blvd, Ste 450       801 Cherry St Unit 45                       PO Box 7346
Austin, TX 78750                     Fort Worth, TX 76102-6882                   Philadelphia, PA 19101-7346
      Case 19-40896-mxm13 Doc 2 Filed 03/04/19            Entered 03/04/19 11:30:39         Page 24 of 25


                                 UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF TEXAS
                                       FORT WORTH DIVISION

  IN RE:   Joshua K. Craddock                                         CASE NO.
           Crystal R. Craddock
                                                                      CHAPTER      13

                                         Certificate of Service
                                          (Continuation Sheet #2)

IRS- Special Procedures Staff        Midwest Recovery Systems                    RS Clark & Associates
Bankruptcy: Mail Code 502DAL         Attn: Bankruptcy                            12990 Pandora Drive
1100 Commerce Street RM 9a20         PO Box 899                                  Suite 150
Dallas, TX 75242                     Florissant, MO 63032                        Dallas, TX 75238



Jefferson Capital                    National Credit Adjusters                   RSH & Associates, LLC
PO Box 7999                          PO BOX 3023                                 PO Box 14515
Saint Cloud, MN 56302                Hutchinson, KS 67504                        Lenexa, KS 66285-4515




LVNV Funding/Resurgent Capital       NTTA                                        Stellar Recovery Inc.
Attn: Bankruptcy                     Violation Processing Center                 4500 Salisbury Rd Ste 10
PO Box 10497                         PO Box 260928                               Jacksonville, FL 32216
Greenville, SC 29603                 Plano, TX 75026-0928



Markone Fin                          Plain Green Loans                           Synchrony Bank/Lowes
P O Box 17038                        Attn: Bankruptcy                            Attn: Bankruptcy
Jacksonville, FL 32245               1900 Frost Rd Ste 100                       PO Box 965060
                                     Bristol, PA 19007                           Orlando, FL 32896



Matts Motors Llc                     Quantum 3 Group                             Tarrant County
3412 E Highway 82                    PO Box 788                                  Linebarger Goggan Blair & Sampson
Gainesville, TX 76240                Kirkland, WA 98083                          2777 Stemmons Fwy Ste 1000
                                                                                 Dallas, TX 75207



Medicredit                           Recmgmt Srvc                                Tribute Card
PO Box 1629                          Attn: Bankruptcy                            Cardholder Services
Maryland Heights, MO 63043           4200 Cantera Drive, Suite 211               PO Box 105555
                                     Warrenville, IL 60555                       Atlanta, GA 30348



Midland Funding                      Richard M. Weaver & Associates              TXU/Texas Energy
2365 Northside Drive Ste 300         5601 Airport Freeway                        Attn: Bankruptcy
San Diego, CA 92108                  Fort Worth, TX 76117                        PO Box 650393
                                                                                 Dallas, TX 75265
      Case 19-40896-mxm13 Doc 2 Filed 03/04/19            Entered 03/04/19 11:30:39        Page 25 of 25


                                 UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF TEXAS
                                       FORT WORTH DIVISION

  IN RE:   Joshua K. Craddock                                       CASE NO.
           Crystal R. Craddock
                                                                    CHAPTER      13

                                         Certificate of Service
                                          (Continuation Sheet #3)

U.S. Department of Education         U.S. Department of Education              US Deptartment of Education/Great
ECMC/Bankruptcy                      ECMC/Bankruptcy                           Lakes
PO Box 16408                         PO Box 16408                              Attn: Bankruptcy
Saint Paul, MN 55116                 Saint Paul, MN 55116                      PO Box 7860
                                                                               Madison, WI 53707


U.S. Department of Education         U.S. Department of Education              Verizon - Bankruptcy
ECMC/Bankruptcy                      ECMC/Bankruptcy                           500 Technology Dr. Suite 300
PO Box 16408                         PO Box 16408                              Weldon Spring, MO 63304
Saint Paul, MN 55116                 Saint Paul, MN 55116



U.S. Department of Education         U.S. Department of Education              Veterans Adm. Dept of Veteran's Affairs
ECMC/Bankruptcy                      ECMC/Bankruptcy                           Regional Office Finance Sec. (24)
PO Box 16408                         PO Box 16408                              One Veterans Plaza
Saint Paul, MN 55116                 Saint Paul, MN 55116                      701 Clay Avenue
                                                                               Waco, TX 76799-0001


U.S. Department of Education         U.S. Department of Education              Wells Fargo Bank
ECMC/Bankruptcy                      ECMC/Bankruptcy                           Attn: Bankruptcy Dept
PO Box 16408                         PO Box 16408                              PO Box 6429
Saint Paul, MN 55116                 Saint Paul, MN 55116                      Greenville, SC 29606



U.S. Department of Education         U.S. Department of Education              Wells Fargo Home Mortgage
ECMC/Bankruptcy                      ECMC/Bankruptcy                           8480 Stagecoach Cir
PO Box 16408                         PO Box 16408                              Frederick, MD 21701
Saint Paul, MN 55116                 Saint Paul, MN 55116



U.S. Department of Education         US Dept of Education                      Wells Fargo Home Mortgage
ECMC/Bankruptcy                      Attn: Bankruptcy                          8480 Stagecoach Cir
PO Box 16408                         PO Box 16448                              Frederick, MD 21701
Saint Paul, MN 55116                 Saint Paul, MN 55116



U.S. Department of Education         US Dept. of Hud - Title 1                 Wells Fargo Home Mortgage
ECMC/Bankruptcy                      52 Corporate Circle                       8480 Stagecoach Cir
PO Box 16408                         Albany, NY 12203-5121                     Frederick, MD 21701
Saint Paul, MN 55116
